Citation Nr: 1727100	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial schedular rating in excess of 10 percent from November 8, 2008, to February 23, 2011 and in excess of 20 percent from February 24, 2011, to March 13, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served in the U.S. Army National Guard, including on periods of active duty for training (ACDUTRA) from September 1999 to November 1999 and from September 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, granted service connection for lumbosacral strain with right leg radiculopathy and assigned that disability an initial 10 percent rating, from November 3, 2008.

By Decision Review Officer Decision dated April 2013, the RO increased the 10 percent rating to 20 percent, from March 13, 2013, and assigned the Veteran a separate 10 percent rating for right lower extremity radiculopathy secondary to the lumbosacral strain. 

In February 2015, the Board continued the initial 10 percent schedular rating assigned the Veteran's lumbosacral strain, from November 8, 2008 to March 13, 2013, the initial 20 percent schedular rating assigned the same disability for the period beginning thereafter, and the initial 10 percent schedular rating assigned the right lower extremity radiculopathy.  The Board also remanded to the Agency of Original Jurisdiction (AOJ) the claims of entitlement to an extraschedular rating for lumbosacral strain and right lower extremity radiculopathy and entitlement to a total disability rating based on individual unemployability (TDIU). 

The Veteran appealed that portion of the Board's February 2015 decision continuing the 10 percent schedular rating assigned for the lumbosacral strain, from November 8, 2008 to March 13, 2013, to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2015, based on a Joint Motion For Partial Remand (JMPR), with which Robert V. Chisholm, Esq., assisted the Veteran, the Court remanded this claim to the Board for action consistent with the terms of the JMPR.

In a February 2016 decision, the Board continued the 10 percent disability schedular evaluation for lumbosacral strain, from November 8, 2008 to February 23, 2011, and increased the disability evaluation for lumbosacral strain from 10 to 20 percent from February 24, 2011.  

Thereafter, the Veteran appealed the Board's decision to the Court.  In an October 2016 JMPR, the parties requested that the 20 percent evaluation from February 24, 2011, not be disturbed but that the portion of the Board decision that denied a disability rating for a lumbosacral strain in excess of the granted 20 percent evaluation for the period from February 24,2011, and denied a rating in excess of 10 percent for the prior to that date, be remanded for readjudication, consistent with the contents of this motion, applicable statutory and regulatory provisions, and precedent decisions of the Court.  Later that month, the Court remanded this matter to the Board for actions consistent with the JMPR.  

The claims of entitlement to an extraschedular rating for lumbosacral strain and right lower extremity radiculopathy and entitlement to TDIU remain in remand status and are again referred to the RO for appropriate action consistent with the February 2015 Board decision.  


FINDINGS OF FACT

1.  From November 8, 2008 to November 9, 2010, the Veteran exhibited low back pain, worse after certain activity, and forward flexion of the thoracolumbar spine limited to at worst 70 degrees, including on repetitive use.

2  Beginning on November 10, 2010, the Veteran exhibited increased pain on forward flexion of the thoracolumbar spine beginning at 50 degrees; there were no findings of forward flexion to less than 30 degrees or ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial schedular rating in excess of 10 percent for lumbosacral strain, from November 8, 2008 to November 9, 2010, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code (DC) 5237 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to an initial 20 percent schedular rating, and no more, for lumbosacral strain, from November 10, 2010, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

With regard to the appeal for a higher initial disability evaluation for lumbar strain, because the Veteran's appeal arises from her disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant as it relates to her lumbar strain. 

The Veteran was afforded VA examinations in March 2009, November 2010, and March 2013.  The Board finds that the VA examinations of record are adequate because they were performed by a medical professional, were based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and include adequate descriptions to properly rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at a hearing if so desired.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran.

Lumbar Strain

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine:		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				10 percent

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Ankylosis" is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining "ankylosis" as the "immobility and consolidation of a joint."(citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  Put differently, an "ankylosed joint" is one that is fused or obliterated. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93.

The Veteran maintains that the symptomatology associated with her lumbar strain warrants disability evaluations in excess of those which were assigned for the time period in question.  

In conjunction with her claim, the Veteran was afforded a VA examination in March 2009.  At the time of the examination, the Veteran reported she had pain radiating from the low back into the right leg posteriorly down to the level of the right knee.  She also had some radiation of the low back pain into the left buttock but not into the extremity on the left side.  She used no assistive devices for her low back pain. 

Physical examination revealed no paravertebral spinous muscle spasm that was palpable.  Pressure over the right SI joint caused the Veteran to state that she was experiencing a tingling sensation in her right buttock.  There was mild discomfort to palpation over the lumbosacral and SI joint area on palpation, in other words mild tenderness.  Range of motion measured with a goniometer showed forward flexion from 0 to 80 degrees.  At 80 degrees, the Veteran complained of increased pain and was unable to further forward flex.  Extension was from 0 to 30 degrees.  At 30 degrees, the Veteran complained of increased pain and was unable to further extend.  Right and left lateral rotation was from 0 to 20 degrees in each direction, and at 20 degrees in each direction the Veteran complained of pain and was unable to further rotate to the right or to the left.  Right and left lateral flexion was from 0 to 25 degrees in each direction, and at 25 degrees in each direction the Veteran complained of increased pain and was unable to right or left laterally flex further.  The examiner indicated that it should be noted that the Veteran had constant pain so the ranges of motion were not to the onset of pain but to the start of increased pain.  After repetitive use times three, forward flexion was slightly reduced to 70 degrees.  Extension remained the same at 0 to 30 degrees.  Right and left lateral rotation remained the same from 0 to 20 degrees in each direction, and right and left lateral flexion was also unchanged at 0 to 25 degrees in each direction.  In other words, after repetitive use times three, there was a slight decrease in the ability to do forward flexion because of pain, not because of fatigue, weakness, or lack of endurance.  A diagnosis of chronic lumbosacral strain was rendered.  The Veteran had a normal gait without assistive devices.

Treatment records reveal that at the time of a July 2010 VA physical therapy visit, the Veteran reported having low back pain.  Physical examination revealed that the Veteran had mild loss with forward bending and severe loss with backward bending.  

The Veteran was afforded an additional VA examination on November 10, 2010.  At that time, the Veteran complained of pain over the lumbosacral spine which radiated into the right lower extremity.  She also complained of weakness and stiffness but denied fatigability and lack of endurance.  She used no assistive devices.  Flare-ups occurred with lifting of heavy objects.  There were no incapacitating episodes.  

Physical examination revealed forward flexion from 0 to 85 degrees, with pain at 50 degrees; extension 0 to 10 degrees, with pain stopping motion at 10 degrees; right and left lateral flexion from 0 to 25 degrees, with pain throughout; and right and left lateral rotation was from 0 to 30 degrees without pain.  After three repetitions, range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance.  There was no tenderness to palpation or paravertebral spasming of the spine.  A diagnosis of chronic lumbosacral strain was rendered.  

At the time of a February 2011 VA rehabilitation visit, the Veteran was noted to have flexion to 60 degrees with pain, rotation to 30 degrees, and lateral bending to 30 degrees with pain.  There was no deformity or spasm, but mild tenderness was noted on the right side L5-S1 area.  

At the time of a March 2011 visit, the Veteran was noted to have full range of motion for the lumbar spine with a normal gait.  

At the time of a March 13, 2013 VA examination, the Veteran was noted to have active and passive range of forward flexion from 0 to 60 degrees without pain; extension 0 to 25 degrees without pain; right and left rotation 0 to 20 degrees without pain; and right and left lateral bending from 0 to 25 degrees without pain.  She was able to do repetition of testing times three without any further loss of range of motion or function.  The Veteran was able to do repetition times three without any weakened movement, excessive fatigability, incoordination, or pain on movement.  There was no swelling or any deformity  There was also no atrophy of disuse or any instability of station.  The Veteran's gait was coordinated and she did not need any type of cane, crutch, or walker to ambulate.

Lumbar Strain Evaluation Prior to November 20, 2010

After a review of all the evidence, both clinical and lay, the Board finds that for the period prior to November 10, 2010, an initial rating in excess of 10 percent is not warranted for the back disability.  See 38 C.F.R. § 4.71a, General Rating Formula.  Throughout this period, the Veteran's back disability has been manifested by chronic lumbar strain, with forward flexion to no less than 70 degrees and combined range of motion of the lumbar spine of greater than 120 degrees, including due to pain and stiffness.  There were also no findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

VA treatment records during this period also demonstrate no readings or findings which would warrant an evaluation in excess of 10 percent based upon limitation of motion. 

The Board has considered and weighed the Veteran's complaints of low back pain and stiffness.  However, the evidence of record shows that the functional range of motion is not limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher initial rating prior to November 10, 2010.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.") 

As to the JMPR contentions that the Board did not adequately discuss functional loss, and did not address evidence of flare-ups, to include whether the examination reports of record were adequate, the Board notes that the March 2009 VA examiner specifically reported ranges of motion on initial measuring and after repetitive use, noting a loss of flexion from 80 to 70 degrees; which he reported was because of pain, not because of fatigue, weakness, or lack of endurance.  Although the Veteran did report a flare-up with rainy weather she did not indicate that this resulted in a further impairment of range of motion than those reported at the time of the examination.  Moreover, the Veteran's loss of forward motion was described as no more than mild at the time of a July 2010 visit.  

Therefore, for the period before November 10, 2010, the low back disability was manifested by forward flexion to no less than 70 degrees and combined range of motion of the lumbar spine to no less than 120 degrees, including due to pain.  After full review of the clinical and lay evidence, the Board finds that the Veteran's back disability picture more closely approximates the criteria contemplated by the 10 percent schedular rating.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's back disability more closely approximated a 20 percent rating for the initial rating period prior to November 10, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a; DeLuca, 8 Vet. App. at 206-7.

Lumbar Strain Evaluation from November 10, 2010 to March 13, 2013

After a review of all the evidence, both clinical and lay, and resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period from November 10, 2010, to March 13, 2013, an initial 20 percent is warranted for the chronic lumbar strain.  See 38 C.F.R. § 4.71a, General Rating Formula.  While the Board notes that the Veteran had forward flexion to 85 degrees at the time of the November 10, 2010 VA examination, pain was noted to increase at 50 degrees.  Thus, limitation of motion due to pain increase was reported at less than 60 degrees, which would warrant a 20 percent evaluation under DC 5237.  

The Board further finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been demonstrated throughout this time period.  At the time of the February 2011 VA rehabilitation visit, the Veteran had flexion to 60 degrees.  She was found to have full range of motion at the time of a March 2011 visit.  Moreover, at the time of the Veteran's March 2013 VA examination, active, passive, and repetitive motion testing revealed flexion to no less than 60 degrees, with the Veteran being able to do repetition times three without any weakened movement, excessive fatigability, incoordination or pain on movement.  

As to the JMPR contentions that the Board did not adequately discuss functional loss, and did not address evidence of flare-ups, to include whether the examination reports of record were adequate, the Board notes that the November 2010 VA examiner specifically reported ranges of motion on initial measuring and after repetitive use.  Moreover, the March 2013 VA examiner reported active, passive, and repetitive ranges of motion, noting no further loss of motion with repetitive testing.  Although the Veteran did report flare-ups, she did not indicate that this resulted in a further impairment of range of motion than those reported at the time of the examination.  

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness or flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.


ORDER

An initial schedular rating in excess of 10 percent for lumbosacral strain, from November 8, 2008 to November 9, 2010, is denied. 

An initial 20 percent schedular rating, and no more, for lumbosacral strain, from November 10, 2010, is granted. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


